98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Evelyn LYKINS, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION and Aslee Engelman, Defendants-Appellees.
No. 95-3879.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1996.

Before:  KENNEDY, DAUGHTREY, and WEIS,* Circuit Judges.
PER CURIAM.


1
The plaintiff, Evelyn Lykins, appeals from the district court's order dismissing her complaint on motion for summary judgment.  The district court ruled, as a matter of law, that Lykins was not entitled to receive surviving spouse benefits under her deceased husband's ERISA-qualified employee pension plan, because her husband had not changed the designation of his former wife, defendant Aslee Engelman, as beneficiary under the GMC plan prior to his death.  Although redesignation following divorce was possible under the terms of the plan, and was allegedly attempted by the plaintiff and her husband in 1988, to be valid such a redesignation had to have been made within one year of the date of Lykins's marriage to the deceased employee, which occurred in 1981.  The district court, citing  McMillan v. Parrott, 913 F.2d 310 (6th Cir.1990), correctly determined that any purported redesignation in 1988 was ineffective and entered judgment for the defendant as the designated beneficiary.


2
After carefully considering the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the complaint.  Because the reasons for that action have been fully articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and serve no useful purpose.  Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by that court in its order granting the defendant's motion for summary judgment.



*
 The Hon.  Joseph F. Weis, Jr., Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation